PER CURIAM
Defendant appeals his convictions for attempted murder and assault in the first degree. He contends, inter alia, that the trial court erred in failing to “merge” his convictions for purposes of conviction and sentencing. He did not raise the merger issue below. We will not consider it, because his assignment raises no new and different facets of the merger problem, and that any failure to merge would not result in egregious error. See State v. Corpuz, 49 Or App 811, 820-21, 621 P2d 604 (1980); State v. Applegate, 39 Or App 17, 23, 591 P2d 371, rev den 287 Or 301 (1979).
We have considered defendant’s other assignments, that the trial court erred in refusing to suppress his statements, in admitting prior bad acts evidence and in imposing a minimum term of imprisonment based on his use of a firearm during the crime, and conclude that they lack merit.
Affirmed.